ACCEPTED
                                                                                  04-15-00136-CV
                                                                      FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                             4/20/2015 6:57:39 PM
                                                                                   KEITH HOTTLE
                                                                                           CLERK

                        CASE NO. 04-15-00136-CV

                                                        FILED IN
                                                 4th COURT OF APPEALS
                  IN THE COURT OF APPEALS FOR THESAN ANTONIO, TEXAS
                 FOURTH JUDICIAL DISTRICT OF TEXAS
                                                 4/20/2015 6:57:39 PM
                        AT SAN ANTONIO, TEXAS      KEITH E. HOTTLE
                                                         Clerk


                       GERALD HARRINGTON, M.D.,
                                                          Appellant

                                    vs.

 SANDRA SCHROEDER AND DUANE J. RAMOS, INDIVIDUALLY AND
  AS ALL HEIRS OF THE ESTATE OF SYLVIA RAMOS, DECEASED,
                                            Appellees


              APPEAL FROM CAUSE NUMBER 2014-CI-06284
         TH
      288     JUDICIAL DISTRICT COURT, BEXAR COUNTY, TEXAS
                        JUDGE JOHN D. GABRIEL


          APPELLANT GERALD HARRINGTON, M.D.’S
    OPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE FOURTH COURT OF APPEALS:

     COMES NOW GERALD HARRINGTON, M.D., Appellant in the above-

entitled and numbered cause, and files this his Opposed Motion for Extension

of Time to File Brief, and for such motion would respectfully show unto this

Court the following:
                                         I.

                            BRIEF BACKGROUND

      On or about March 10, 2015, Appellant Gerald Harrington, M.D. filed his

Notice of Appeal. The Reporter’s Record, consisting of three (3) volumes,

was filed on March 23, 2015. The Clerk’s Record, consisting of one (1)

Volume was filed on March 27, 2015.

      On or about March 31, 2015, Appellant’s counsel received the Appellate

Record. Appellant’s Brief was due on or before April 16, 2016.

      On or about April 20th, 2015, Appellant filed his Opposed Motion for

Extension of Time to File Brief.        Appellant is requesting a five (5) day

extension of time.

                                         II.

                         REQUEST FOR EXTENSION

      This is Appellant’s first request for an extension of time. Appellant

requests an extension of time to file his brief for the reason that, in addition

to a busy litigation and appellate practice, Appellant’s counsel is working on

a reply to an Appellee’s Brief as well as two Appellant’s Briefs in two unrelated

appeals, in addition to handling numerous depositions, hearings and

preparing for a two (2) week medical negligence trial which will commence on

APPELLANT GERALD HARRINGTON, M.D.’S OPPOSED
MOTION FOR EXTENSION OF TIME TO FILE BRIEF - PAGE 2 OF 6
April 27, 2015.

      While counsel attempted to complete the brief by the current deadline,

because of his busy trial and appellate schedule, counsel requires another

five (5) days in order to finish Appellant’s Brief.

      Therefore, Appellant is seeking an additional five (5) days in which to

file Appellant’s Brief, making Appellant’s Brief due on or before April 21, 2015.

                                        III.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant GERALD

HARRINGTON prays that this Court grant his Opposed Motion for Extension

of Time to File Brief and that this Court grant Appellant such other and further

relief to which he may be justly entitled.

                                       Respectfully submitted,

                                       HOLE & ALVAREZ, L.L.P.
                                       P. O. Box 720547
                                       McAllen, Texas 78504-0547
                                       Telephone:       (956) 631-2891
                                       Telecopier:      (956) 631-2415
                                       E-Mail:     Mail@HoleAlvarez.com


                                       By:     /s/ Ronald G. Hole
                                               Ronald G. Hole
                                               State Bar No. 09834200
                                               ATTORNEYS FOR APPELLANT
APPELLANT GERALD HARRINGTON, M.D.’S OPPOSED
MOTION FOR EXTENSION OF TIME TO FILE BRIEF - PAGE 3 OF 6
                      CERTIFICATE OF CONFERENCE

       On or about April 17, 2015, the undersigned’s office contacted Byron
Miller, Counsel for Appellees. Mr. Miller has indicated that he is opposed to
Appellant’s motion for extension of time to file brief.


                                             /s/ Ronald G. Hole
                                             Ronald G. Hole




                       CERTIFICATE OF COMPLIANCE

       In compliance with Tex.R.App.P. 9.4(i)(3), I, Ronald G. Hole, hereby
certify that this Appellant Gerald Harrington, M.D.’s Opposed Motion for
Extension of Time to File Brief, excluding the sections to be excluded,
contains 737 words. I have relied on the word count of the computer program
used to prepare this document, WordPerfect X3®


                                             /s/ Ronald G. Hole
                                             Ronald G. Hole




APPELLANT GERALD HARRINGTON, M.D.’S OPPOSED
MOTION FOR EXTENSION OF TIME TO FILE BRIEF - PAGE 4 OF 6
                         CERTIFICATE OF SERVICE

      I, Ronald G. Hole, hereby certify that a true and correct copy of the
above Appellant Gerald Harrington, M.D.’s Opposed Motion for Extension of
Time to File Brief has, on this the 20th day of April 2015, been served via
electronic transfer through an online filing service, to the following
counsel of record:

Attorneys for Plaintiffs/Appellees
Mr. Byron B. Miller
Mr. Michael D. Maloney
Ms. Erica O. Maloney
Law Offices of Pat Maloney, PC
322 W. Woodlawn Ave.,
San Antonio, Texas 78212
E-MAIL: Byron@maloneylawgroup.com
E-MAIL: Michaelm@maloneylawgroup.com
E-MAIL: Ericam@maloneylawgroup.com

Attorney for Defendants
PM Management – Windcrest NC, LLC
d/b/a Trisun Care Center Windcrest
Ms. Emily J. Davenport
Reed, Claymon, Meeker
  & Hargett, P.C.
5608 Parkcrest Drive, Suite 200
Austin, Texas 78731
E-Mail: edavenport@rcmhlaw.com

Attorneys for Defendant
Setters Medical Group, P.A.
Mr. W. Richard Wagner
Wagner & Cario, LLP
7705 Broadway
San Antonio, Texas 78209
E-Mail: rwagner@wagnercario.com

APPELLANT GERALD HARRINGTON, M.D.’S OPPOSED
MOTION FOR EXTENSION OF TIME TO FILE BRIEF - PAGE 5 OF 6
Attorneys for Defendants
Rodolfo Zarate, M.D. and
Zarate Medical Group, P.A.
Ms. Lisa A. Rocheleau
Boone, Rocheleau & Rodriguez, P.L.L.C.
10101 Reunion Place, Suite 600
San Antonio, Texas 78209
E-Mail: lrocheleau@br-lawfirm.com


                                             /s/ Ronald G. Hole
BCC:RAM-HAR\APP                              Ronald G. Hole




APPELLANT GERALD HARRINGTON, M.D.’S OPPOSED
MOTION FOR EXTENSION OF TIME TO FILE BRIEF - PAGE 6 OF 6